Citation Nr: 1714415	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-37 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and an August 2016 remand by the Board. 

This appeal has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral hearing loss is due to noise exposure during military service.

The Veteran was first afforded a VA hearing examination in October 2009.  Although the speech recognition scores were found to be unreliable, the examiner diagnosed bilateral sensorineural hearing loss.  However, she determined that the hearing loss was not due to military noise exposure.  In so finding, the examiner noted that the audiogram at separation from military service was normal.  Further, literature did not support delayed onset hearing loss due to noise exposure.

The Board notes that the regulations do not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89, (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. §  3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley. V. Brown, 5 Vet. App. 155 (1993).  Further, for the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. At 157.

The Board's August 2016 remand noted that the Veteran's service treatment records demonstrated significant shifts in hearing acuity at entrance to and separation from military service.  Although the Veteran did not have hearing loss for VA purposes at the time of separation, per Hensley he did not have clinically normal hearing in the right ear at the 500 Hertz and did not have clinically normal hearing in either ear at 1000 Hertz.  In two instances the threshold shift measured 30, and in another it measured 25.  

In light of the foregoing, the August 2016 Board remand found that the Veteran should have been afforded an additional VA examination to determine whether his current bilateral hearing loss was etiologically related to military service.  

The remand instructed scheduling the Veteran for a "VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss disability."  However, the same examiner, E.L., administered and provided diagnoses for both the October 2009 and September 2016 examinations.  Moreover, while the examiner responded that there had not been a threshold shift demonstrated between the enlistment and separation examinations, no elaboration was provided as to how this conclusion is reached.  Again, the threshold shifts were at some frequencies as great as 30 decibels.  If this is deemed not to be of clinical significance then the examiner must clearly explain why this is the case.  

For the foregoing reasons, the examination did not comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss disability.  The examiner must review the claims file and note such review in the examination report.

Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability is related to military service.

The examiner should discuss the threshold shifts in the Veteran's hearing acuity demonstrated at entrance to and separation from military service and their significance, if any, to the current disability.  The examiner is specifically asked to comment on the shift of 30 decibels in the right ear at 500 Hertz; the shift of 30 decibels in the left ear at 1000 Hertz; and, the shift of 25 decibels in the right ear at 1000 Hertz.  

The examiner must provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Thereafter, readjudicate the issue on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

